Citation Nr: 0613364	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  00-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from March 1965 to March 
1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

In a September 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran filed a timely notice of disagreement 
(NOD) with the September 1999 decision.  A statement of the 
case (SOC) was issued in January 2002.  The veteran perfected 
his appeal with respect to that issue with the timely receipt 
of his substantive appeal in February 2002.

In a November 2003 supplemental statement of the case (SSOC), 
the veteran's PTSD disability rating was increased to 50 
percent.  The veteran continued to express disagreement with 
the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

In an April 2001 rating decision, the RO denied the veteran's 
claim of entitlement to TDIU.  The veteran filed a timely NOD 
with the April 2001 rating decision and the RO issued SOC on 
the TDIU issue in January 2002.  The appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in February 2002.

In April 2005, the Board remanded the issues of an increased 
rating for PTSD and TDIU to RO for further development.  The 
VA Appeals Management Center (AMC) Resource Unit continued 
the previous denials in a SSOC issued in January 2006.  The 
case has been returned to the Board for further appellate 
proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

Issues not on appeal 

In its April 2005 decision, the Board dismissed a claim of 
entitlement to service connection for chloracne on the basis 
of claimed clear and unmistakable error; and denied a claim 
for an increased evaluation for gunshot wound residuals of 
the left third metacarpal.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).  Accordingly, those issues 
will be discussed no further herein.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

The veteran's latest VA examination for his service-connected 
PTSD was in August 2003, at which time a Global Assessment of 
Functioning (GAF) score of 65 for PTSD alone was assigned.  A 
discharge summary from a psychiatric hospitalization at the 
VA Medical Center (VAMC) in North Chicago, Illinois from May 
to June 2005 reflects a much lower GAF score.  It thus 
appears that the veteran's PTSD may have appreciably worsened 
since the previous Board remand in April 2005.

Under the circumstances here presented, the Board believes 
that a current medical examination to determine the severity 
of the service-connected PTSD is necessary.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination].  

Moreover, additional records from the VAMC in North Chicago, 
Illinois, may be available.  Such should be obtained, if 
available.

Finally, notice required pursuant to the recent holding of 
the United States Court of Appeals of Veterans Claims in 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), specifically pertaining to effective dates, should be 
furnished to the veteran.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Board action as to the TDIU claim is deferred, pending 
resolution of the increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  Any VCAA notice required pursuant to 
Dingess should be furnished to the 
veteran. 

2.  The VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the North 
Chicago VAMC (in particular from December 
2004 to May 8, 2005).  Efforts to obtain 
these records should be memorialized in 
the veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

3.  The VBA should schedule the veteran 
for a VA psychiatric examination to 
evaluate the current severity of his 
PTSD.  To the extent practicable, the 
examiner should identify all 
symptomatology associated with the 
veteran's PTSD.  The examiner should 
also state an opinion on whether the 
veteran is unemployable due to his 
service-connected PTSD alone.  A report 
of the examination should be prepared 
and associated with the veteran's VA 
claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

